                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    INTERNATIONAL NEWS INC.,                            CASE NO. C18-0302-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    10 DEEP CLOTHING INC.,

13                           Defendant.
14

15           The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17           This matter comes before the Court on the parties’ stipulated motion to extend certain
18   deadlines (Dkt. No. 63). Having thoroughly considered the motion and the relevant record, and
19   finding good cause, the Court hereby GRANTS the motion and ORDERS that:
20      1. Defendant shall file its response to Plaintiff’s motion for partial summary judgment no
21           later than February 10, 2020;
22      2. Plaintiff shall file its reply brief in support of its motion for partial summary judgment no
23           later than February 19, 2020; and
24      3. The Clerk is DIRECTED to renote Plaintiff’s motion for partial summary judgment (Dkt.
25           No. 30) to February 19, 2020.
26      //


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 1
 1        DATED this 15th day of January 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 2
